            Case 1:19-cv-10636-CM Document 7 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE L. RUBERT,

                                Plaintiff,

                    -against-
                                                                19-CV-10636 (CM)
VILLAGE OF MONTICELLO; P.D.
OFFICER MILLER, ID No. 627; P.D.                                CIVIL JUDGMENT
OFFICER MOTA, ID No. 633; P.D. OFFICER
YOUMANS, ID No. 636; MONTICELLO
POLICE DEPARTMENT,

                                Defendants.

         Pursuant to the order issued May 8, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 8, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
